         CASE 0:18-cv-00232-JRT-HB Doc. 366 Filed 11/13/20 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA

                                   MOTION HEARING


 FurnitureDealer.net, Inc.,                         COURT MINUTES – CIVIL
                                                     BEFORE: Hildy Bowbeer
                      Plaintiff,                      U.S. Magistrate Judge

 v.                                          Case No.:         18-cv-0232 (JRT/HB)
                                             Date:             November 13, 2020
 Amazon.com, Inc., and COA, Inc., dba        Courthouse:       St. Paul
 Coaster Company of America,                 Courtroom:        n/a (by videoconference)
                                             Court Reporter:   Deb Beauvais
                      Defendants.            Time in Court:    10:03–11:54 a.m.


APPEARANCES:

For FurnitureDealer.net, Inc.: John Harting, Christopher Larus
For Amazon.com, Inc.: Joseph Gratz, Vera Ranieri, Adam Steinert, Samuel Zeitlin
For COA, Inc., dba Coaster Company of America: Holley Horrell, Mark Nielsen

PROCEEDINGS:

The Court held a motion hearing on FurnitureDealer.net, Inc.’s Motion to Compel
Defendant Amazon to Produce a Complete Response to Interrogatory No. 2 and Produce
Documents Related to its Automated Web Scraping Software [Doc. No. 320].

Ruling from the Bench for the reasons stated fully on the record,
   1. The Court DENIED FurnitureDealer.net, Inc.’s request to compel Amazon to
      supplement its response to Interrogatory No. 2 with regard to whether each
      product description was utilized; and
   2. The Court DENIED FurnitureDealer.net, Inc.’s request to compel Amazon to
      produce automated web scraping software and related documentation.

The Court took under advisement FurnitureDealer.net, Inc.’s request to compel Amazon
to supplement its response to Interrogatory No. 2 to include information relating to
Amazon’s product detail pages distributed to consumers outside of the U.S. marketplace.
The Court will issue a written order on this aspect of the motion.

The hearing transcript shall be filed under temporary seal and will remain sealed
until further order of the Court. Amazon will promptly order the transcript and within
         CASE 0:18-cv-00232-JRT-HB Doc. 366 Filed 11/13/20 Page 2 of 2



fourteen days of its receipt will file either a motion to seal specific portions of the
transcript or a letter that no redactions are needed.

                                                               s/Adrienne Meyers
                                                               Judicial Law Clerk




                                               2
